EXHIBIT FOR IMMEDIATE RELEASE CONTACT: SANDY PFAFF October 26, 2009 415-633-3224 spfaff@peppercom.com BANK OF MARIN BANCORP ANNOUNCES INCREASED CASH DIVIDEND Driven byThird QuarterEarnings Increase of 34% NOVATO, CA Bank of Marin Bancorp (NASDQ: BMRC) announced today that its Board of Directors declared an increased quarterly cash dividend of $0.15 per share, up from $0.14 in the second quarter.Bancorp achieved record earnings of $3.6 million in the third quarter driven by strong deposit and loan growth of 11.8% and 9.6%, respectively, as compared to one year ago. The cash dividend is payable on November 13, 2009 to shareholders of record at the close of business on November 2, 2009. “Bank of Marin Bancorp is pleased to reward our shareholders with an increased cash dividend and continue our track record of offering a dividend for 18 consecutive quarters,” said Russell Colombo, President and Chief Executive Officer. “We continue to focus on the fundamentals of conservative, prudent banking and are proud to deliver on the promises we make to our shareholders, our customers and the communities we serve.” Other indicators of the Bank’s continued health include a strong risk-based capital ratio of 12.1%, an increase from 11.7% in the prior quarter, which remains well above industry standards for a well-capitalized institution.Also in the third quarter, Bank of Marin was named one of the nation’s thirty top performing small cap banks by Sandler O’Neill & Partners, also known as the SM-All Stars. About Bank of Marin Bancorp Bank of Marin Bancorp's assets currently exceed $1 billion. Bank of Marin, as the sole subsidiary of Bancorp, operates thirteen branch offices in California and a commercial loan production office in San Francisco. The Bank's Administrative offices are located in Novato, California and its Wealth Management Services are located in Greenbrae, Novato and Petaluma, California. Bank of Marin is included in the Russell 2000 Small-Cap Index, is recognized as one of thirty top performing small-cap banks by Sandler O'Neill + Partners, and has received the highest five star rating from Bauer Financial for 41 consecutive quarters. (www.bauerfinancial.com). Bank of Marin has been recognized as one of the "Best Places to Work in the Bay Area" and one of the “Top Corporate Philanthropists” by the San Francisco Business Times. Forward Looking Statements This release may contain certain forward-looking statements that are based on management’s current expectations regarding economic, legislative, and regulatory issues that may impact Bancorp’s earnings in future periods.
